     Case 21-01607-LA7    Filed 08/19/21   Entered 08/19/21 15:27:05   Doc 20-1   Pg. 1 of
                                              33



1

2 CORINA R. PANDELI, SBN 283054
  TRIAL ATTORNEY
3 OFFICE OF THE UNITED STATES TRUSTEE
  880 Front Street, Suite 3230
4 San Diego, CA 92101
  (619) 557-5013
5
  Attorney for
6 TIFFANY L. CARROLL
  ACTING UNITED STATES TRUSTEE
7
                    UNITED STATES BANKRUPTCY COURT
8                   SOUTHERN DISTRICT OF CALIFORNIA

9 In re:                                      )    Case No.: 21-01607-LA7
                                              )
10 MICHAEL JEFFREY MORTON and                 )    DECLARATION OF MICHAEL
   KRISTEN LEONA MORTON,                      )    WEST IN SUPPORT OF ACTING
11                                            )    UNITED STATES TRUSTEE’S
                Debtors.                      )    MOTION TO DISMISS CASE
12                                            )    PURSUANT TO 11 U.S.C. § 707(b)
                                              )
13                                            )    Date: September 23, 2021
                                              )    Time: 2:00 p.m.
14                                                 Judge: Hon. Louise D. Adler

15
           I, Michael West, declare as follows:
16
           1.     I am a Bankruptcy Auditor employed by the United States Department
17
     of Justice in the United States Trustee’s San Diego office. I submit this declaration
18
     in support of the Acting United States Trustee’s Motion to Dismiss Case Pursuant
19
     to 11 U.S.C. § 707(b). If called as a witness, I could and would competently testify
20
     to the following of my own personal knowledge, unless otherwise stated.

                                               1
     Case 21-01607-LA7   Filed 08/19/21   Entered 08/19/21 15:27:05    Doc 20-1   Pg. 2 of
                                             33



 1        2.     My duties and responsibilities include the review and analysis of

 2 Chapter 7 cases for abuse. On behalf of the U.S. Trustee, and in the ordinary

 3 course and scope of my regular duties, I reviewed the Debtors’ Official Form

 4 122A-1 Chapter 7 Statement of Current Monthly Income and Official Form 122A-

 5 2 Means-Test Calculation (jointly, “Means Test”), along with their chapter 7

 6 petition, schedules, and statements filed in the bankruptcy case.

 7        3.     On April 21, 2021, the Debtors filed a voluntary chapter 7 petition,

 8 along with the required bankruptcy schedules and statements.

 9        4.     The Debtors’ Schedule I reflects that as of the petition date, Mr.

10 Morton is a scientist who has been employed by Janssen R&D LLC for 22 years

11 and that Mrs. Morton is unemployed.

12        5.     On Schedule A/B, the Debtors list a 401k retirement account with

13 Janssen R&D in the amount of $300,000.

14        6.     The Debtors have taken out three loans against the 401k account. As

15 of the petition date, the total balance of the 401k loans owed was approximately

16 $15,000.

17        7.     The Debtors Schedule E/F reflects $80,385 in unsecured debt.

18        8.     I attended the initial creditor meeting on May 21, 2021. At the initial

19 creditor meeting, Mr. Morton testified that the $884 monthly payment listed on

20 Schedule I and the Means Test was for repayments on 401k loans, that he intended



                                              2
     Case 21-01607-LA7         Filed 08/19/21      Entered 08/19/21 15:27:05         Doc 20-1      Pg. 3 of
                                                      33



 1 to keep paying the 401k loans, and that he could afford to keep making the 401k

 2 loan repayments.

 3                                THE MEANS TEST ANALYSIS

 4          9.      The Debtors’ Means Test indicates the presumption of abuse does not

 5 arise. This is primarily because of how they recorded their repayment of the three

 6 401k loans. Specifically, on the Means Test, Line 33d, under the heading that

 7 states “List Other Secured Debts,” the Debtors listed a secured debt obligation

 8 related to the 401k loans in the total monthly amount of $884.00. Attached hereto

 9 as Exhibit 1 is a true and correct copy of the Debtors’ Means Test filed in the

10 bankruptcy case.

11          10.     Assuming that all of the other information reported on the Means Test

12 is true and correct,1 and removing the improperly claimed 401k loan repayments, I

13 calculated that the Monthly Disposable Income on Line 39c would increase from

14 -$343.53 to $540.47. I further calculated monthly disposable income for 60

15 months of $32,428.20. As this amount is in excess of $13,650, the presumption of

16 abuse arose by statute under § 707(b)(2).

17          11.     In order to determine if the Debtors’ Means Test is true and correct, I

18 reviewed each of Mr. Morton’s paystubs provided to our office for the 6-month

19 period ending the month before the chapter 7 petition (i.e., October 1, 2020 to

20   1
            Based on my review, there are errors in the Debtors’ Means Test; but, even when corrected, the
     presumption of abuse arises.


                                                        3
     Case 21-01607-LA7         Filed 08/19/21      Entered 08/19/21 15:27:05          Doc 20-1      Pg. 4 of
                                                      33



1 March 31, 2021) in order to determine the Debtors’ total current monthly income

2 and expenses for inclusion on the Means Test. Attached hereto as Exhibit 2 is a

3 true and correct copy of the spreadsheet that I prepared from Mr. Morton’s

4 paystubs.

5            12.     I prepared an alternate Means Test from the data reported on Mr.

6 Morton’s paystubs and prepared a side-by-side comparison to the Debtors’ Means

7 Test filed in their bankruptcy case. Attached hereto as Exhibit 3 is a true and

8 correct copy of the spreadsheet that I prepared showing the side-by-side

9 comparison. The following line items were adjusted based on my calculations:

10           a.      Gross Income was reduced by $343.91;

11           b.      Vehicle Operating expense was increased by $200 as the Debtors’

12                   second vehicle in unencumbered, is greater than six years old, and has

13                   in excess of 75,000 miles;

14           c.      Life Insurance was decreased by $203 since the Debtors have two

15                   whole life policies on Mrs. Morton, a universal life policy on Mrs.

16                   Morton, and a universal life policy on each of their three children.2

17

18
     2
              Pursuant to instructions on the Means Test, only term policies should be included on this line
19   item. The Means Test, Line 16 allows for deductions premiums that a debtor pays for term life insurance.
     It instructs: “The total monthly premiums that you pay for your own term life insurance. If two married
     people are filing together, include payments that you make for your spouse's term life insurance. Do not
20   include premiums for life insurance on your dependents, for a non-filing spouse's life insurance, or for
     any form of life insurance other than term.”


                                                        4
     Case 21-01607-LA7          Filed 08/19/21      Entered 08/19/21 15:27:05           Doc 20-1      Pg. 5 of
                                                       33



 1                   Mr. Morton’s paystubs indicate there are deductions for a universal

 2                   life policy and term life insurance for child.

 3           d.      Health Insurance was reduced by $40.07 based upon the actual

 4                   withholdings during the six-month period covered by the Means Test.

 5           e.      HSA contributions were increased by $11.02 based upon the actual

 6                   withholdings during the six-month period covered by the Means Test.

 7           f.      Other Secured Debts was reduced by $884.00 since the deductions

 8                   were related to the repayment of three 401k loans, which is an

 9                   improper secured debt deduction on the Means Test.

10           13.     Based on my calculations, the Debtors have Monthly Disposable

11 Income in the amount of $228.55. Total monthly disposable income for a 60-

12 month period is $13,712.80. This amount is in excess of $13,650 and, as such, the

13 presumption of abuse arises under § 707(b)(2).3

14                THE TOTALITY OF THE CIRCUMSTANCES ANALYSIS

15           14.     As reported on Schedule I, line 5c, the Debtors are deducting $279.50

16 per month for voluntary 401k contributions. Based on my review of the paystubs

17 produced to our office, Mr. Morton was not making any 401k contributions prior to

18 December 24, 2020, paystub.

19   3
             The presumption arises without analyzing Line 16 – Taxes on the Means Test, which is $803 per
     month in excess of the actual withholdings during the six-month period prior to filing. Upon information
20   and belief, the actual taxes due to federal and state taxing agencies are less than the amount withheld on
     Mr. Morton’s earnings.


                                                         5
     Case 21-01607-LA7        Filed 08/19/21     Entered 08/19/21 15:27:05        Doc 20-1     Pg. 6 of
                                                    33



 1          15.     On Schedule I, line 5d, the Debtors are deducting $884 per month for

 2 401k loan repayments.

 3          16.     Following request by our office, the Debtors provided copies of the

 4 401k loan documents related to the three loans, which include information as to the

 5 biweekly payment amount, balance remaining, interest rate, and payoff date.

 6          17.     Based on my review of the 401k loan documents produced to our

 7 office, these loans are scheduled to paid off on August 20, 2021; September 2,

 8 2022; and February 13, 2023.

 9          18.     I prepared a spreadsheet showing a comparison between the Debtors’

10 filed Schedule I and my analysis that removes the two improper deductions

11 discussed above, and the resulting impact on the Debtors’ Monthly Net Income.

12 Attached hereto as Exhibit 4 is a true and correct copy of the comparison

13 spreadsheet that I prepared.

14          19.     Based on my calculations, the Debtors’ Monthly Net Income

15 increased from $11.66 to $1,175.16.

16          20.     If the Debtors redirected the amounts, they currently pay on their 401k

17 loan repayments to a 60-month plan, as the three loans are paid off,4 after

18 administrative expenses, there would be a payment available of $32,762.77 to

19
     4
             Note the 401k loan dated 25 Aug 2016 will paid off on August 20, 2021. This will reduce the
20   amount of the biweekly loan repayment by $50.52 or $109.46 per month. The last biweekly payment for
     the second loan will be 2-Sep-22 and 13-Feb-23 for the third loan.


                                                      6
     Case 21-01607-LA7   Filed 08/19/21   Entered 08/19/21 15:27:05    Doc 20-1   Pg. 7 of
                                             33



 1 general scheduled unsecured creditors. Based on the Schedule F total unsecured

 2 amount of $80,385, there would be a distribution of 40.76% to unsecured creditors.

 3 Attached hereto as Exhibit 5 is a true and correct copy of the spreadsheet that I

 4 prepared showing a hypothetical step plan during a 60-month period.

 5        21.    In particular, following payment in full of the first 401k loan on

 6 August 20, 2021, the Debtors subsequently will have $109.46 per month to

 7 contribute towards plan payments. Following payment in full of the second 401k

 8 loan on September 2, 2022, the Debtors subsequently will have a total of $234.17

 9 per month to contribute towards plan payments. And, finally, following payment

10 in full of the third 401k loan on February 3, 2023, the Debtors subsequently will

11 have a total of $884.35 per month to contribute towards plan payments. In total,

12 the Debtors will have approximately $32,762.77 to fund a 60-month plan and pay a

13 portion of general unsecured creditors.

14        I declare under penalty of perjury under the laws of the United States of

15 America that the foregoing is true and correct. Executed on August 19, 2021, at

16 San Diego, California.

17                                           By: /s/ Michael West
                                                 Michael West
18

19

20



                                              7
Case 21-01607-LA7                  Filed 08/19/21            Entered 08/19/21 15:27:05                     Doc 20-1          Pg. 8 of
                                                                33



         List of Exhibits in Support of Acting United States Trustee’s Motion to Dismiss

 Exhibit              Title                                                                                                Page
 No.                                                                                                                       No.


1. Debtors’ Means Test ..................................................................................................001

2. Debtor’s Paystubs Analysis .......................................................................................014

3. Debtors’ Means Test Comparison .............................................................................016

4. Schedule I Comparison ..............................................................................................020

5. Hypothetical plan .......................................................................................................020
Case 21-01607-LA7   Filed 08/19/21   Entered 08/19/21 15:27:05   Doc 20-1   Pg. 9 of
                                        33                                  UST 001




          EXHIBIT 1
              Case 21-01607-LA7                      Filed 08/19/21            Entered 08/19/21 15:27:05                       Doc 20-1           Pg. 10 of
                                                                             EXHIBIT 1
                                                                                  33                                                              UST 002


 Fill in this information to identify your case:                                                   Check one box only as directed in this form and in Form
                                                                                                   122A-1Supp:
 Debtor 1              Michael Jeffrey Morton
 Debtor 2              Kirsten Leona Morton                                                                1. There is no presumption of abuse
 (Spouse, if filing)
                                                                                                           2. The calculation to determine if a presumption of abuse
 United States Bankruptcy Court for the:            Southern District of California
                                                                                                               applies will be made under Chapter 7 Means Test
                                                                                                               Calculation (Official Form 122A-2).
 Case number
 (if known)                                                                                                3. The Means Test does not apply now because of
                                                                                                               qualified military service but it could apply later.
                                                                                                           Check if this is an amended filing
Official Form 122A - 1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                    04/20
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed,
attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and
case number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
qualifying military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

 Part 1:           Calculate Your Current Monthly Income

  1. What is your marital and filing status? Check one only.
              Not married. Fill out Column A, lines 2-11.
              Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
              Married and your spouse is NOT filing with you. You and your spouse are:
                 Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
                 Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
                 penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
                 living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C § 707(b)(7)(B).
    Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
    101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during
    the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both
    spouses own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                       Column A                   Column B
                                                                                                       Debtor 1                   Debtor 2 or
                                                                                                                                  non-filing spouse
  2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
     payroll deductions).                                                               $                        11,186.67        $              0.00
  3. Alimony and maintenance payments. Do not include payments from a spouse if
     Column B is filled in.                                                             $                               0.00      $              0.00
  4. All amounts from any source which are regularly paid for household expenses
     of you or your dependents, including child support. Include regular contributions
     from an unmarried partner, members of your household, your dependents, parents,
     and roommates. Include regular contributions from a spouse only if Column B is not
     filled in. Do not include payments you listed on line 3.                           $                               0.00      $              0.00
  5. Net income from operating a business, profession, or farm
                                                                       Debtor 1
        Gross receipts (before all deductions)                            $      0.00
        Ordinary and necessary operating expenses                        -$      0.00
        Net monthly income from a business, profession, or farm $                0.00 Copy here -> $                    0.00      $              0.00
  6. Net income from rental and other real property
                                                                                      Debtor 1
        Gross receipts (before all deductions)                            $      0.00
        Ordinary and necessary operating expenses                        -$      0.00
        Net monthly income from rental or other real property            $       0.00 Copy here -> $                    0.00      $              0.00
                                                                                                       $                0.00      $              0.00
  7. Interest, dividends, and royalties




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                    page 1

                                                                             EXHIBIT 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
            Case 21-01607-LA7                        Filed 08/19/21         Entered 08/19/21 15:27:05                          Doc 20-1          Pg. 11 of
                                                                         EXHIBIT 1
                                                                               33                                                                UST 003
 Debtor 1     Michael Jeffrey Morton
 Debtor 2     Kirsten Leona Morton                                                                    Case number (if known)



                                                                                                  Column A                      Column B
                                                                                                  Debtor 1                      Debtor 2 or
                                                                                                                                non-filing spouse
  8. Unemployment compensation                                                                    $                  0.00       $            0.00
       Do not enter the amount if you contend that the amount received was a benefit under
       the Social Security Act. Instead, list it here:
          For you                                          $                   0.00
            For your spouse                                          $                0.00
  9. Pension or retirement income. Do not include any amount received that was a
      benefit under the Social Security Act. Also, except as stated in the next sentence, do
      not include any compensation, pension, pay, annuity, or allowance paid by the
      United States Government in connection with a disability, combat-related injury or
      disability, or death of a member of the uniformed services. If you received any retired
      pay paid under chapter 61 of title 10, then include that pay only to the extent that it
      does not exceed the amount of retired pay to which you would otherwise be entitled
      if retired under any provision of title 10 other than chapter 61 of that title.         $                      0.00       $            0.00
  10. Income from all other sources not listed above. Specify the source and amount.
      Do not include any benefits received under the Social Security Act; payments made
      under the Federal law relating to the national emergency declared by the President
      under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the
      coronavirus disease 2019 (COVID-19); payments received as a victim of a war
      crime, a crime against humanity, or international or domestic terrorism; or
      compensation pension, pay, annuity, or allowance paid by the United States
      Government in connection with a disability, combat-related injury or disability, or
      death of a member of the uniformed services. If necessary, list other sources on a
      separate page and put the total below..
               .                                                                              $                      0.00       $            0.00
                                                                                                  $                  0.00       $            0.00
                  Total amounts from separate pages, if any.                                  +   $                  0.00       $            0.00

  11. Calculate your total current monthly income. Add lines 2 through 10 for
      each column. Then add the total for Column A to the total for Column B.             $   11,186.67            +   $            0.00     =   $     11,186.67

                                                                                                                                                 Total current monthly
                                                                                                                                                 income

 Part 2:        Determine Whether the Means Test Applies to You

  12. Calculate your current monthly income for the year. Follow these steps:
       12a. Copy your total current monthly income from line 11                                             Copy line 11 here=>              $         11,186.67

              Multiply by 12 (the number of months in a year)                                                                                        x 12
       12b. The result is your annual income for this part of the form                                                                 12b. $         134,240.04

  13. Calculate the median family income that applies to you. Follow these steps:

       Fill in the state in which you live.                                  CA

       Fill in the number of people in your household.                       5
       Fill in the median family income for your state and size of household.                                                          13.   $        115,530.00
       To find a list of applicable median income amounts, go online using the link specified in the separate instructions
       for this form. This list may also be available at the bankruptcy clerk’s office.
  14. How do the lines compare?
       14a.           Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                      Go to Part 3. Do NOT fill out or file Official Form 122A-2.
       14b.           Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                      Go to Part 3 and fill out Form 122A–2.
 Part 3:        Sign Below
              By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

             X /s/ Michael Jeffrey Morton                                            X /s/ Kirsten Leona Morton
Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                   page 2

                                                                         EXHIBIT 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 21-01607-LA7                        Filed 08/19/21         Entered 08/19/21 15:27:05                        Doc 20-1   Pg. 12 of
                                                                         EXHIBIT 1
                                                                               33                                                       UST 004
 Debtor 1    Michael Jeffrey Morton
 Debtor 2    Kirsten Leona Morton                                                                   Case number (if known)


                Michael Jeffrey Morton                                                   Kirsten Leona Morton
                Signature of Debtor 1                                                    Signature of Debtor 2
        Date April 21, 2021                                                       Date April 21, 2021
             MM / DD / YYYY                                                            MM / DD / YYYY
             If you checked line 14a, do NOT fill out or file Form 122A-2.
             If you checked line 14b, fill out Form 122A-2 and file it with this form.




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                      page 3

                                                                         EXHIBIT 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
           Case 21-01607-LA7                         Filed 08/19/21            Entered 08/19/21 15:27:05                    Doc 20-1          Pg. 13 of
                                                                           EXHIBIT 1
                                                                                  33                                                          UST 005


 Fill in this information to identify your case:                                                                 Check the appropriate box as directed in
                                                                                                                 lines 40 or 42:
 Debtor 1            Michael Jeffrey Morton
                                                                                                                     According to the calculations required by this
 Debtor 2           Kirsten Leona Morton                                                                             Statement:
 (Spouse, if filing)
                                                                                                                        1. There is no presumption of abuse.
 United States Bankruptcy Court for the:            Southern District of California
                                                                                                                        2. There is a presumption of abuse.
 Case number
 (if known)
                                                                                                                     Check if this is an amended filing
Official Form 122A - 2
Chapter 7 Means Test Calculation                                                                                                                                04/19

To fill out this form, you will need your completed copy of Chapter 7 Statement of Your Current Monthly Income (Official Form 122A-1).

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form, Include the line number to which additional information applies. On the top any
additional pages, write your name and case number (if known).

 Part 1:       Determine Your Adjusted Income

 1.    Copy your total current monthly income.                               Copy line 11 from Official Form 122A-1 here=>........       $            11,186.67

 2.    Did you fill out Column B in Part 1 of Form 122A-1?
           No. Fill in $0 for the total on line 3.
           Yes. Is your spouse Filing with you?
              No.         Go to line 3.
              Yes.        Fill in $0 for the total on line 3.

 3.    Adjust your current monthly income by subtracting any part of your spouse's income not used to pay for the
       household expenses of you or your dependents. Follow these steps:

       On line 11, Column B of Form 122A–1, was any amount of the income you reported for your spouse NOT regularly used for the household
       expenses of you or your dependents?


           No. Fill in 0 for the total on line 3.
           Yes. Fill in the information below:

               State each purpose for which the income was used                                    Fill in the amount you
               For example, the income is used to pay your spouse's tax debt or to                 are subtracting from
               support other than you or your dependents.                                          your spouse's income

                                                                                               $

                                                                                               $

                                                                                               $

                     Total.                                                                    $              0.00

                                                                                                                      Copy total here=>...    -$              0.00


 4.    Adjust your current monthly income. Subtract line 3 from line 1.                                                                      $      11,186.67




Official Form 122A-2                                                 Chapter 7 Means Test Calculation                                                      page 1

                                                                           EXHIBIT 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case 21-01607-LA7                        Filed 08/19/21             Entered 08/19/21 15:27:05                    Doc 20-1           Pg. 14 of
                                                                           EXHIBIT 1
                                                                                   33                                                           UST 006
 Debtor 1         Michael Jeffrey Morton
 Debtor 2         Kirsten Leona Morton                                                              Case number (if known)



 Part 2:           Calculate Your Deductions from Your Income

    The Internal Revenue Service (IRS) issues National and Local Standards for certain expense amounts. Use these amounts
    to answer the questions in lines 6-15. To find the IRS standards, go online using the link specified in the separate
    instructions for this form. This information may also be available at the bankruptcy clerk's office.

    Deduct the expense amounts set out in lines 6-15 regardless of your actual expense. In later parts of the form, you will use some of
    your actual expenses if they are higher than the standards. Do not deduct any amounts that you subtracted fro your spouse's
    income in line 3 and do not deduct any operating expenses that you subtracted from in income in lines 5 and 6 of form 122A-1.

    If your expenses differ from month to month, enter the average expense.

    Whenever this part of the from refers to you, it means both you and your spouse if Column B of Form 122A-1 is filled in.


    5.      The number of people used in determining your deductions from income

            Fill in the number of people who could be claimed as exemptions on your federal income tax return,
            plus the number of any additional dependents whom you support. This number may be different from                            5
            the number of people in your household.



    National Standards                   You must use the IRS National Standards to answer the questions in lines 6-7.



    6.      Food, clothing, and other items: Using the number of people you entered in line 5 and the IRS National
            Standards, fill in the dollar amount for food, clothing, and other items.                                                       $          2,118.00


    7.      Out-of-pocket health care allowance: Using the number of people you entered in line 5 and the IRS National Standards, fill in
            the dollar amount for out-of-pocket health care. The number of people is split into two categories--people who are under 65 and
            people who are 65 or older--because older people have a higher IRS allowance for health care costs. If your actual expenses are
            higher than this IRS amount, you may deduct the additional amount on line 22.



    People who are under 65 years of age

            7a. Out-of-pocket health care allowance per person              $        56.00

            7b. Number of people who are under 65                           X         5

            7c. Subtotal. Multiply line 7a by line 7b.                      $       280.00          Copy here=>        $           280.00


    People who are 65 years of age or older

            7d. Out-of-pocket health care allowance per person              $       125.00

            7e. Number of people who are 65 or older                        X         0

            7f.     Subtotal. Multiply line 7d by line 7e.                  $         0.00          Copy here=>       +$              0.00


            7g. Total. Add line 7c and line 7f                                               $     280.00                    Copy total here=> $      280.00




Official Form 122A-2                                                 Chapter 7 Means Test Calculation                                                     page 2

                                                                           EXHIBIT 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 21-01607-LA7                        Filed 08/19/21              Entered 08/19/21 15:27:05                              Doc 20-1       Pg. 15 of
                                                                             EXHIBIT 1
                                                                                    33                                                                 UST 007
 Debtor 1     Michael Jeffrey Morton
 Debtor 2     Kirsten Leona Morton                                                                             Case number (if known)


    Local Standards          You must use the IRS Local Standards to answer the questions in lines 8-15.


    Based on information from the IRS, the U.S. Trustee Program has divided the IRS Local Standard for housing for
    bankruptcy purposes into two parts:

         Housing and utilities - Insurance and operating expenses
         Housing and utilities - Mortgage or rent expenses

    To answer the questions in lines 8-9, use the U.S. Trustee Program chart.

    To find the chart, go online using the link specified in the separate instructions for this form.
    This chart may also be available at the bankruptcy clerk's office.


    8.      Housing and utilities - Insurance and operating expenses: Using the number of people you entered in line 5, fill
            in the dollar amount listed for your county for insurance and operating expenses. ........................................... $                          729.00

    9.      Housing and utilities - Mortgage or rent expenses:

            9a. Using the number of people you entered in line 5, fill in the dollar amount
                listed for your county for mortgage or rent expenses...................................                            $      2,595.00

            9b. Total average monthly payment for all mortgages and other debts secured by your home.

                 To calculate the total average monthly payment, add all amounts that are
                 contractually due to each secured creditor in the 60 months after you file
                 for bankruptcy. Then divide by 60.

                 Name of the creditor                                               Average monthly
                                                                                    payment

                 -NONE-                                                             $


                                                                                                                                                       Repeat this
                                                                                                                Copy                                   amount on
                                         Total average monthly payment              $                   0.00    here=>        -$               0.00    line 33a.


            9c. Net mortgage or rent expense.

                 Subtract line 9b (total average monthly payment) from line 9a (mortgage                                                      Copy
                 or rent expense). If this amount is less than $0, enter $0. ........................              $           2,595.00       here=>    $         2,595.00


    10. If you claim that the U.S. Trustee Program's division of the IRS Local Standard for housing is incorrect and
        affects the calculation of your monthly expenses, fill in any additional amount you claim.                                                     $                0.00

             Explain why:

    11. Local transportation expenses: Check the number of vehicles for which you claim an ownership or operating expense.

               0. Go to line 14.

               1. Go to line 12.

               2 or more. Go to line 12.


    12. Vehicle operation expense: Using the IRS Local Standards and the number of vehicles for which you claim the
        operating expenses, fill in the Operating Costs that apply for your Census region or metropolitan statistical area.                            $             460.00




Official Form 122A-2                                                 Chapter 7 Means Test Calculation                                                                page 3

                                                                             EXHIBIT 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
            Case 21-01607-LA7                        Filed 08/19/21              Entered 08/19/21 15:27:05                                 Doc 20-1           Pg. 16 of
                                                                             EXHIBIT 1
                                                                                    33                                                                        UST 008
 Debtor 1     Michael Jeffrey Morton
 Debtor 2     Kirsten Leona Morton                                                                                Case number (if known)



    13. Vehicle ownership or lease expense: Using the IRS Local Standards, calculate the net ownership or lease expense for each vehicle below.
        You may not claim the expense if you do not make any loan or lease payments on the vehicle. In addition, you may not claim the expense for
        more than two vehicles.


     Vehicle 1         Describe Vehicle 1:
                                                  2021 Toyota Tacoma 788 miles Leased car

    13a. Ownership or leasing costs using IRS Local Standard..........................................                  $             521.00

    13b. Average monthly payment for all debts secured by Vehicle 1.
            Do not include costs for leased vehicles.

            To calculate the average monthly payment here and on line 13e, add all amounts that
            are contractually due to each secured creditor in the 60 months after you filed for
            bankruptcy. Then divide by 60.

                 Name of each creditor for Vehicle 1                               Average monthly
                                                                                   payment

                 Toyota Financial Svs.                                              $             128.40

                                                                                                                                                       Repeat this
                                                                                                                   Copy                                amount on
                                         Total Average Monthly Payment              $             128.40           here =>       -$         128.40     line 33b.




    13c. Net Vehicle 1 ownership or lease expense                                                                                                  Copy net
                                                                                                                                                   Vehicle 1
            Subtract line 13b from line 13a. if this amount is less than $0, enter $0.                                                             expense
                                                                                                                        $             392.60       here => $               392.60



     Vehicle 2         Describe Vehicle 2:


    13d. Ownership or leasing costs using IRS Local Standard...................................................         $               0.00

    13e. Average monthly payment for all debts secured by Vehicle 2. Do not include costs for
         leased vehicles.

                 Name of each creditor for Vehicle 2                               Average monthly
                                                                                   payment

                 -NONE-                                                             $

                                                                                                                   Copy                             Repeat this
                                                                                                                   here                             amount on
                                         Total Average Monthly Payment              $                0.00                                   0.00    line 33c.
                                                                                                                   =>       -$


    13f. Net Vehicle 2 ownership or lease expense                                                                                                  Copy net
                                                                                                                                                   Vehicle 2
            Subtract line 13e from line 13d. if this amount is less than $0, enter $0. ......................                                      expense
                                                                                                                        $               0.00       here => $                   0.00


    14. Public transportation expense: If you claimed 0 vehicles in line 11, using the IRS Local Standards, fill in the Public
        Transportation expense allowance regardless of whether you use public transportation.                                                                 $                0.00

    15. Additional public transportation expense: If you claimed 1 or more vehicles in line 11 and if you claim that you may
        also deduct a public transportation expense, you may fill in what you believe is the appropriate expense, but you may
        not claim more than the IRS Local Standard for Public Transportation.                                                                                 $                0.00




Official Form 122A-2                                                 Chapter 7 Means Test Calculation                                                                       page 4

                                                                             EXHIBIT 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
            Case 21-01607-LA7                        Filed 08/19/21           Entered 08/19/21 15:27:05                      Doc 20-1    Pg. 17 of
                                                                           EXHIBIT 1
                                                                                 33                                                      UST 009
 Debtor 1     Michael Jeffrey Morton
 Debtor 2     Kirsten Leona Morton                                                                  Case number (if known)




    Other Necessary Expenses                In addition to the expense deductions listed above, you are allowed your monthly expenses for
                                            the following IRS categories.

    16. Taxes: The total monthly amount that you will actually owe for federal, state and local taxes, such as income taxes,
        self-employment taxes, social security taxes, and Medicare taxes. You may include the monthly amount withheld from
        your pay for these taxes. However, if you expect to receive a tax refund, you must divide the expected refund by 12
        and subtract that number from the total monthly amount that is withheld to pay for taxes.
            Do not include real estate, sales, or use taxes.                                                                             $       2,965.00

    17. Involuntary deductions: The total monthly payroll deductions that your job requires, such as retirement
        contributions, union dues, and uniform costs.
            Do not include amounts that are not required by your job, such as voluntary 401(k) contributions or payroll savings.         $             0.00

    18. Life Insurance: The total monthly premiums that you pay for your own term life insurance. If two married people are
        filing together, include payments that you make for your spouse's term life insurance. Do not include premiums for life
        insurance on your dependents, for a non-filing spouse's life insurance, or for any form of life insurance other than
        term.                                                                                                                            $         203.00

    19. Court-ordered payments: The total monthly amount that you pay as required by the order of a court or
        administrative agency, such as spousal or child support payments.
            Do not include payments on past due obligations for spousal or child support. You will list these obligations in line 35.    $             0.00

    20. Education: The total monthly amount that you pay for education that is either required:
               as a condition for your job, or
               for your physically or mentally challenged dependent child if no public education is available for similar services.      $             0.00

    21. Childcare: The total monthly amount that you pay for childcare, such as babysitting, daycare, nursery, and preschool.
            Do not include payments for any elementary or secondary school education.                                                    $           80.00

    22. Additional health care expenses, excluding insurance costs: The monthly amount that you pay for health care
        that is required for the health and welfare of you or your dependents and that is not reimbursed by insurance or paid
        by a health savings account. Include only the amount that is more than the total entered in line 7.
            Payments for health insurance or health savings accounts should be listed only in line 25.                                   $             0.00

    23. Optional telephone and telephone services: The total monthly amount that you pay for telecommunication services
        for you and your dependents, such as pagers, call waiting, caller identification, special long distance, or business cell
        phone service, to the extent necessary for your health and welfare or that of your dependents or for the production of
        income, if it is not reimbursed by your employer.
            Do not include payments for basic home telephone, internet and cell phone service. Do not include self-employment
            expenses, such as those reported on line 5 of Official Form 122A-1, or any amount you previously deducted.                  +$         120.00



    24. Add all of the expenses allowed under the IRS expense allowances.                                                               $     9,942.60
        Add lines 6 through 23.




Official Form 122A-2                                                 Chapter 7 Means Test Calculation                                               page 5

                                                                           EXHIBIT 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
            Case 21-01607-LA7                        Filed 08/19/21             Entered 08/19/21 15:27:05                      Doc 20-1   Pg. 18 of
                                                                           EXHIBIT 1
                                                                                   33                                                     UST 0010
 Debtor 1     Michael Jeffrey Morton
 Debtor 2     Kirsten Leona Morton                                                                    Case number (if known)



    Additional Expense Deductions                 These are additional deductions allowed by the Means Test.
                                                  Note: Do not include any expense allowances listed in lines 6-24.

    25. Health insurance, disability insurance, and health savings account expenses. The monthly expenses for health
        insurance, disability insurance, and health savings accounts that are reasonably necessary for yourself, your spouse, or
        your dependents.
            Health insurance                                                $       391.00
            Disability insurance                                            $        29.00
            Health savings account                                        +$         80.00


            Total                                                           $        500.00       Copy total here=>                       $          500.00


            Do you actually spend this total amount?

                    No. How much do you actually spend?
                    Yes                                                     $

    26. Continued contributions to the care of household or family members. The actual monthly expenses that you will
        continue to pay for the reasonable and necessary care and support of an elderly, chronically ill, or disabled member of
        your household or member of your immediate family who is unable to pay for such expenses. These expenses may
        include contributions to an account of a qualified ABLE program. 26 U.S.C.§ 529A(b).                                               $             0.00
    27. Protection against family violence. The reasonably necessary monthly expenses that you incur to maintain the
        safety of you and your family under the Family Violence Prevention and Services Act or other federal laws that apply.

            By law, the court must keep the nature of these expenses confidential.                                                         $             0.00
    28. Additional home energy costs. Your home energy costs are included in your insurance and operating expenses on
        line 8.

            If you believe that you have home energy costs that are more than the home energy costs included in expenses on line
            8, then fill in the excess amount of home energy costs.

            You must give your case trustee documentation of your actual expenses, and you must show that the additional
            amount claimed is reasonable and necessary.                                                                                    $             0.00
    29. Education expenses for dependent children who are younger than 18. The monthly expenses (not more than
        $170.83* per child) that you pay for your dependent children who are younger than 18 years old to attend a private or
        public elementary or secondary school.

            You must give your case trustee documentation of your actual expenses, and you must explain why the amount
            claimed is reasonable and necessary and not already accounted for in lines 6-23.

            * Subject to adjustment on 4/01/22, and every 3 years after that for cases begun on or after the date of adjustment.           $             0.00
    30. Additional food and clothing expense. The monthly amount by which your actual food and clothing expenses are
        higher than the combined food and clothing allowances in the IRS National Standards. That amount cannot be more
        than 5% of the food and clothing allowances in the IRS National Standards.

            To find a chart showing the maximum additional allowance, go online using the link specified in the separate
            instructions for this form. This chart may also be available at the bankruptcy clerk's office.

            You must show that the additional amount claimed is reasonable and necessary.                                                  $             0.00
    31. Continuing charitable contributions. The amount that you will continue to contribute in the form of cash or financial
        instruments to a religious or charitable organization. 26 U.S.C. § 170(c)(1)-(2).                                                 +$             0.00


    32. Add all of the additional expense deductions.                                                                                     $       500.00
        Add lines 25 through 31.




Official Form 122A-2                                                 Chapter 7 Means Test Calculation                                                 page 6

                                                                           EXHIBIT 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
            Case 21-01607-LA7                        Filed 08/19/21                 Entered 08/19/21 15:27:05                             Doc 20-1          Pg. 19 of
                                                                                EXHIBIT 1
                                                                                       33                                                                   UST 0011
 Debtor 1    Michael Jeffrey Morton
 Debtor 2    Kirsten Leona Morton                                                                                Case number (if known)



    Deductions for Debt Payment

    33. For debts that are secured by an interest in property that you own, including home mortgages, vehicle
        loans, and other secured debt, fill in lines 33a through 33e.
        To calculate the total average monthly payment, add all amounts that are contractually due to each secured
        creditor in the 60 months after you file for bankruptcy. Then divide by 60.

             Mortgages on your home:                                                                                                                   Average monthly
                                                                                                                                                       payment
    33a.     Copy line 9b here                                                                                                                   =>    $              0.00
             Loans on your first two vehicles:
    33b.     Copy line 13b here                                                                                                                  =>    $           128.40
    33c.     Copy line 13e here                                                                                                                  =>    $              0.00
    33d.     List other secured debts:
    Name of each creditor for other secured debt                     Identify property that secures the debt                    Does payment
                                                                                                                                include taxes or
                                                                                                                                insurance?


                                                                                                                                          No
            Pension plan administrator                               401k: Janssen R & D                                                  Yes          $           884.00

                                                                                                                                          No
                                                                                                                                          Yes          $

                                                                                                                                          No
                                                                                                                                          Yes         +$


                                                                                                                                                   Copy
                                                                                                                                                   total
    33e. Total average monthly payment. Add lines 33a through 33d                                                    $           1,012.40          here=>   $     1,012.40

    34. Are any debts that you listed in line 33 secured by your primary residence, a vehicle,
        or other property necessary for your support or the support of your dependents?

             No. Go to line 35.
             Yes. State any amount that you must pay to a creditor, in addition to the payments
                  listed in line 33, to keep possession of your property (called the cure amount).
                  Next, divide by 60 and fill in the information below.

     Name of the creditor                                    Identify property that secures the debt                         Total cure                     Monthly cure
                                                                                                                             amount                         amount

     -NONE-                                                                                                              $                       ÷ 60 = $


                                                                                                                                                   Copy
                                                                                                                                                   total
                                                                                                               Total $                    0.00     here=>   $              0.00


    35. Do you owe any priority claims such as a priority tax, child support, or alimony - that
        are past due as of the filing date of your bankruptcy case? 11 U.S.C. § 507.

             No. Go to line 36.
             Yes. Fill in the total amount of all of these priority claims. Do not include current or
                  ongoing priority claims, such as those you listed in line 19.
                      Total amount of all past-due priority claims                                                   $                    0.00 ÷ 60 = $                    0.00




Official Form 122A-2                                                     Chapter 7 Means Test Calculation                                                               page 7

                                                                                EXHIBIT 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
            Case 21-01607-LA7                        Filed 08/19/21            Entered 08/19/21 15:27:05                             Doc 20-1                 Pg. 20 of
                                                                            EXHIBIT 1
                                                                                  33                                                                          UST 0012
 Debtor 1     Michael Jeffrey Morton
 Debtor 2     Kirsten Leona Morton                                                                         Case number (if known)



    36. Are you eligible to file a case under Chapter 13? 11 U.S.C. § 109(e).
        For more information, go online using the link for Bankruptcy Basics specified in the separate
        instructions for this form. Bankruptcy Basics may also be available at the bankruptcy clerk's office.

              No.    Go to line 37.
              Yes. Fill in the following information.
                     Projected monthly plan payment if you were filing under Chapter 13                        $                 800.00
                     Current multiplier for your district as stated on the list issued by the
                     Administrative Office of the United States Courts (for districts in Alabama
                     and North Carolina) or by the Executive Office for United States Trustees
                     (for all other districts).                                                               X               9.40

                     To find a list of district multipliers that includes your district, go online using
                     the link specified in the separate instructions for this form. This list may also
                     be available at the bankruptcy clerk’s office.
                                                                                                                                             Copy total
                     Average monthly administrative expense if you were filing under Chapter 13                    $           75.20         here=> $                      75.20



    37. Add all of the deductions for debt payment.                                                                                                           $     1,087.60
        Add lines 33e through 36.

    Total Deductions from Income

    38. Add all of the allowed deductions.
            Copy line 24, All of the expenses allowed under IRS
            expense allowances                                                      $            9,942.60
            Copy line 32, All of the additional expense deductions                  $               500.00
            Copy line 37, All of the deductions for debt payment                   +$            1,087.60


                                                                Total deductions    $           11,530.20              Copy total here...........=>       $          11,530.20


 Part 3:        Determine Whether There is a Presumption of Abuse

    39. Calculate monthly disposable income for 60 months
            39a. Copy line 4, adjusted current monthly income                       $           11,186.67
            39b. Copy line 38,Total deductions                                     -$           11,530.20

            39c. Monthly disposable income. 11 U.S.C. § 707(b)(2).                                                     Copy
                 Subtract line 39b from line 39a                                    $               -343.53            here=>$                    -343.53


            For the next 60 months (5 years)                                                                                          x 60

                                                                                                                                     Copy
            39d. Total. Multiply line 39c by 60                                         39d.    $             -20,611.80             here=>           $           -20,611.80


    40. Find out whether there is a presumption of abuse. Check the box that applies:

              The line 39d is less than $8,175*. On the top of page 1 of this form, check box 1, There is no presumption of abuse. Go to Part 5.

              The line 39d is more than $13,650*. On the top of page 1 of this form, check box 2, There is a presumption of abuse. You may fill out
              Part 4 if you claim special circumstances. Go to Part 5.

              The line 39d is at least $8,175*, but not more than $13,650*. Go to line 41.

        *Subject to adjustment on 4/01/22, and every 3 years after that for cases filed on or after the date of adjustment.




Official Form 122A-2                                                 Chapter 7 Means Test Calculation                                                                     page 8

                                                                            EXHIBIT 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
            Case 21-01607-LA7                            Filed 08/19/21                      Entered 08/19/21 15:27:05                                    Doc 20-1      Pg. 21 of
                                                                                         EXHIBIT 1
                                                                                                33                                                                      UST 0013
 Debtor 1     Michael Jeffrey Morton
 Debtor 2     Kirsten Leona Morton                                                                                               Case number (if known)




    41.       41a. Fill in the amount of your total nonpriority unsecured debt. If you filled out
                   A Summary of Your Assets and Liabilities and Certain Statistical Information
                   Schedules (Official Form 106Sum), you may refer to line 3b on that form.                                               $
                                                                                                                                              x    .25
                                                                                                                                                               Copy
              41b. 25% or your total nonpriority unsecured debt. 11 U.S.C. § 707(b)(2)(A)(i)(I)                                           $                    here=>   $
                     Multiply line 41a by 0.25.....................................................................................

    42. Determine whether the income you have left over after subtracting all allowed deductions is enough to pay
        25% of your unsecured, nonpriority debt.
        Check the box that applies:

              Line 39d is less than line 41b. On the top of page 1 of this form, check box 1, There is no presumption of abuse.
              Go to Part 5.

              Line 39d is equal to or more than line 41b. On the top of page 1 of this form, check box 2, There is a
              presumption of abuse. You may fill out Part 4 if you claim special circumstances. Then go to Part 5.


 Part 4:        Give Details About Special Circumstances

 43. Do you have any special circumstances that justify additional expenses or adjustments of current monthly income for which there is no
     reasonable alternative? 11 U.S.C. § 707(b)(2)(B).


            No. Go to Part 5.

            Yes. Fill in the following information. All figures should reflect your average monthly expense or income adjustment for each
                 item. You may include expenses you listed in line 25.

                 You must give a detailed explanation of the special circumstances that make the expenses or income adjustments
                 necessary and reasonable. You must also give your case trustee documentation of your actual expenses or income
                 adjustments.



                  Give a detailed explanation of the special circumstances                                                       Average monthly expense
                                                                                                                                 or income adjustment

                                                                                                                                      $

                                                                                                                                      $

                                                                                                                                      $

                                                                                                                                      $


 Part 5:        Sign Below
              By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

             X /s/ Michael Jeffrey Morton                                                                   X /s/ Kirsten Leona Morton
                 Michael Jeffrey Morton                                                                          Kirsten Leona Morton
                 Signature of Debtor 1                                                                           Signature of Debtor 2
          Date April 21, 2021                                                                           Date April 21, 2021
               MM / DD / YYYY                                                                                MM / DD / YYYY




Official Form 122A-2                                                           Chapter 7 Means Test Calculation                                                                    page 9

                                                                                         EXHIBIT 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                          Best Case Bankruptcy
Case 21-01607-LA7   Filed 08/19/21   Entered 08/19/21 15:27:05   Doc 20-1   Pg. 22 of
                                        33                                              UST 0014




              EXHIBIT 2
                                          Case 21-01607-LA7                                Filed 08/19/21                      Entered 08/19/21 15:27:05                                  Doc 20-1                Pg. 23 of
                                                                                                                          EXHIBIT 2
                                                                                                                                  33                                                                                                                  UST 0015

Morton 21-01607-LA7
Paystub Analysis 10/1/20 to 3/31/21




                                        Social                                                                                    401k                    401k Loan 401k Loan 401K    Term Life Universal     Long Term
 Pay Date     Gross Wages    Fed Tax    Security        Medicare      CA Tax       CA Disbility   Medical      Dental     Vision  Contribution    HSA     1         2         Loan 3  Chil[d]      Life       Disability             Accident Child   Net Pay
  10/1/2020   $ 4,307.69     $ 223.89 $ 254.44          $    59.50    $ 173.84     $    41.50     $ 130.77     $ 13.85    $ 17.35 $         -     $ 46.15 $ 57.56 $ 300.08 $ 50.52 $          0.32 $    64.19 $      12.00           $         0.08   $ 2,861.65
 10/15/2020   $ 4,307.69     $ 223.89 $ 254.44          $    59.50    $ 173.84     $    41.50     $ 130.77     $ 13.85    $ 17.35 $         -     $ 46.15 $ 57.56 $ 300.08 $ 50.52 $          0.32 $    64.19 $      12.00           $         0.08   $ 2,861.65
 10/29/2020   $ 4,307.69     $ 223.89 $ 254.44          $    59.51    $ 173.84     $    41.50     $ 130.77     $ 13.85    $ 17.35 $         -     $ 46.15 $ 57.56 $ 300.08 $ 50.52 $          0.32 $    64.19 $      12.00           $         0.08   $ 2,861.64
 11/12/2020   $ 4,307.69     $ 223.89 $ 254.44          $    59.50    $ 173.84     $    41.50     $ 130.77     $ 13.85    $ 17.35 $         -     $ 46.15 $ 57.56 $ 300.08 $ 50.52 $          0.32 $    64.19 $      12.00           $         0.08   $ 2,861.65
 11/26/2020   $ 4,307.69     $ 223.89 $ 254.44          $    59.51    $ 173.84     $    41.50     $ 130.77     $ 13.85    $ 17.35 $         -     $ 46.15 $ 57.56 $ 300.08 $ 50.52 $          0.32 $    64.19 $      12.00           $         0.08   $ 2,861.64
 12/10/2020   $ 4,308.00     $ 223.92 $ 254.46          $    59.51    $ 173.87     $    41.51     $ 130.77     $ 13.85    $ 17.35 $         -     $ 46.15 $ 57.56 $ 300.08 $ 50.52 $          0.32 $    64.19 $      12.00           $         0.08   $ 2,861.86
 12/24/2020   $ 4,307.69     $ 208.37 $ 254.43          $    59.50    $ 162.47     $    40.21     $ 130.77     $ 13.85    $ 17.35 $     129.23    $ 38.46 $ 57.56 $ 300.08 $ 50.52 $          0.32 $    96.31 $      14.42           $         0.08   $ 2,733.76
   1/7/2021   $ 4,308.00     $ 209.34 $ 254.94          $    59.62    $ 162.50     $    40.21     $ 130.77     $ 13.85    $ 17.35 $     129.24    $ 38.46 $ 57.56 $ 300.08 $ 50.52 $          0.32 $    96.31 $      14.42           $         0.08   $ 2,732.43
  1/21/2021   $ 4,307.69     $ 209.30 $ 254.91          $    59.62    $ 162.47     $    40.21     $ 130.77     $ 13.85    $ 17.35 $     129.23    $ 38.46 $ 57.56 $ 300.08 $ 50.52 $          0.32 $    96.31 $      14.42           $         0.08   $ 2,732.23
   2/4/2021   $ 4,307.69     $ 209.30 $ 254.92          $    59.62    $ 162.47     $    40.21     $ 130.77     $ 13.85    $ 17.35 $     129.23    $ 38.46 $ 57.56 $ 300.08 $ 50.52 $          0.32 $    96.31 $      14.42           $         0.08   $ 2,732.22
  2/18/2021   $ 4,307.69     $ 220.26 $ 258.00          $    60.34    $ 165.76     $    40.70     $ 130.77     $ 13.85    $ 17.35 $     129.23    $ 38.46 $ 57.56 $ 300.08 $ 50.52 $          0.32 $    96.31 $      14.42           $         0.08   $ 2,732.24    *
  2/25/2021   $ 8,871.00     $ 1,951.62 $ 550.00        $ 128.63      $ 585.49     $    88.71     $     -      $    -     $     -  $        -     $   -    $    -    $     -   $    -  $       -    $     -   $         -            $          -     $ 5,566.55
   3/4/2021   $ 4,400.00     $ 220.05 $ 260.64          $    60.95    $ 170.35     $    41.11     $ 130.77     $ 13.85    $ 17.35 $     132.00    $ 38.46 $ 57.56 $ 300.08 $ 50.52 $          0.32 $    96.31 $      14.42           $         0.08   $ 2,795.18
  3/18/2021   $ 4,400.00     $ 214.82 $ 260.67          $    60.96    $ 166.52     $    40.66     $ 130.77     $ 13.85    $ 17.35 $     176.00    $ 38.46 $ 57.56 $ 300.08 $ 50.52 $          0.32 $    98.88 $      14.77           $         0.08   $ 2,757.73



6 Month
Total         $ 65,056.21    $ 4,786.43    $ 3,875.17   $    906.27   $ 2,781.10   $   621.03     $ 1,700.01   $ 180.05   $ 225.55   $   954.16   $ 546.12   $ 748.28   $ 3,901.04   $ 656.76   $   4.16   $ 1,061.88   $   173.29   $        1.04    $ 41,952.43

Average
Monthly       $ 10,842.70    $   797.74    $   645.86   $    151.05   $   463.52   $   103.51     $   283.34   $ 30.01    $ 37.59    $   159.03   $ 91.02    $ 124.71   $   650.17   $ 109.46   $   0.69   $   176.98   $    28.88   $        0.17    $ 6,992.07

              * Net pay for this pay period is overstated by $18.54




                                                                                                                          EXHIBIT 2
Case 21-01607-LA7   Filed 08/19/21   Entered 08/19/21 15:27:05   Doc 20-1   Pg. 24 of
                                        33                                  UST 0016




              EXHIBIT 3
   Case 21-01607-LA7            Filed 08/19/21      Entered 08/19/21 15:27:05             Doc 20-1       Pg. 25 of
                                                  EXHIBIT 3
                                                       33                                                UST 0017


Morton 21-01607-LA7
Official Form 122A-2 Means Test Comparison

Line # Description                                                   Debtor      US Trustee Difference
      1 Total current monthly income.                                $ 11,186.67 $ 10,842.70 $    343.97

     2 Did you fill out Column B in Part 1 of Form 122A-1?           Yes            Yes

         Adjust your current monthly income by subtracting any
         part of your spouse's income not used to pay for the
     3   household expenses of you or your dependents                $         -    $         -      $         -
         Adjust your current monthly income. Subtract line 3
     4   from line 1.                                                $ 11,186.67 $ 10,842.70 $              343.97
         The number of people used in determining your
     5   deductions from income                                                    5          5
     6   Food, clothing, and other items:                            $     2,118.00 $ 2,118.00 $               -
     7   Out-of-pocket health care allowance:                                                   $              -
    7a   Out-of-pocket health care allowance per person              $        56.00 $    56.00
    7b   Number of people who are under 65                                         5          5
    7c   Subtotal. Multiply line 7a by line 7b.                      $       280.00 $   280.00 $               -
    7d   Out-of-pocket health care allowance per person              $       125.00 $   125.00 $               -
    7e   Number of people who are 65 or older                                      0          0
    7f   Subtotal. Multiply line 7d by line 7e.                      $          -    $     -
    7g   Total. Add line 7c and line 7f                              $       280.00 $   280.00 $               -
         Housing and utilities - Insurance and operating
     8   expenses:                                                   $      729.00 $       729.00 $            -

     9 Housing and utilities - Mortgage or rent expenses:            $     2,595.00 $ 2,595.00 $               -

         If you claim that the U.S. Trustee Program's division of
         the IRS Local Standard for housing is incorrect and
         affects the calculation of your monthly expenses, fill in
    10   any additional amount you claim.                            $         -    $         -    $           -
    11   Local transportation expenses                                            2              2                0
    12   Vehicle operation expense:                                  $      460.00 $       660.00 $        (200.00)
         Vehicle Ownership of Lease Expense 2021 Toyota
    13   Tacoma                                                                                      $         -

   13a Ownership or leasing costs using IRS Local Standard           $      521.00 $       521.00 $            -
       Average monthly payment for all debts secured by
   13b Vehicle 1.                                                    $      128.40 $       128.40 $            -
       Net Vehicle 1 ownership or lease expense Subtract line
   13c 13b from line 13a.                                            $      392.60 $       392.60 $            -

   13d Ownership or leasing costs using IRS Local Standard           $         -    $         -      $         -


                                                  EXHIBIT 3
   Case 21-01607-LA7           Filed 08/19/21      Entered 08/19/21 15:27:05           Doc 20-1       Pg. 26 of
                                                EXHIBIT 3
                                                      33                                              UST 0018

Line # Description                                                  Debtor         US Trustee     Difference
        Average monthly payment for all debts secured by
    13e Vehicle 2.                                                  $        -     $        -     $         -
        Net Vehicle 2 ownership or lease expense Subtract line
    13f 13e from line 13d.                                          $        -     $      -   $             -
     14 Public transportation expense:                              $        -     $      -   $             -
     15 Additional public transportation expense:                   $        -     $      -   $             -
     16 Taxes                                                       $   2,965.00   $ 2,965.00 $             -
     17 Involuntary deductions:                                     $        -     $      -   $             -
     18 Life Insurance:                                             $     203.00   $      -   $          203.00
     19 Court-ordered payments:                                     $        -     $      -   $             -
     20 Education:                                                  $        -     $      -   $             -
     21 Childcare:                                                  $      80.00   $    80.00 $             -
        Additional health care expenses, excluding insurance
     22 costs:                                                      $       -   $          -   $            -
     23 Optional telephone and telephone services:                  $    120.00 $       120.00 $            -
        Add all of the expenses allowed under the IRS expense
     24 allowances.                                                 $   9,942.60 $ 9,939.60 $              3.00
        Health insurance, disability insurance, and health
     25 savings account expenses.                                                              $            -
        Health Insurane                                             $    391.00 $       350.94 $          40.07
        Disability                                                  $     29.00 $        29.00 $            -
        HAS                                                         $     80.00 $        91.02 $         (11.02)
        Continued contributions to the care of household or
     26 family members.                                             $        -     $        -     $         -
     27 Protection against family violence.                         $        -     $        -     $         -
     28 Additional home energy costs.                               $        -     $        -     $         -
        Education expenses for dependent children who are
     29 younger than 18.                                            $       -      $       -      $         -
     30 Additional food and clothing expense.                       $       -      $       -      $         -
     31 Continuing charitable contributions.                        $       -      $       -      $         -
     32 Add all of the additional expense deductions.               $    500.00    $    470.96    $       29.05

         For debts that are secured by an interest in property
         that you own, including home mortgages, vehicle loans,
    33   and other secured debt, fill in lines 33a through 33e.
   33a   Mortgages on your home:                                    $       -   $          -   $            -
   33b   Loans on your first two vehicles:                          $    128.40 $       128.40 $            -
   33c   Loans on your first two vehicles:                          $       -   $          -   $            -
         List other secured debts: Pension Plan Administrator
   33d   401k Janssen R & D                                         $    884.00 $           -     $      884.00
         Total average monthly payment. Add lines 33a through
   33e   33d                                                        $   1,012.40 $      128.40 $         884.00
         Are any debts that you listed in line 33 secured by your
         primary residence, a vehicle, or other property
    34   necessary for your support or the support of your               N              N



                                                EXHIBIT 3
   Case 21-01607-LA7             Filed 08/19/21       Entered 08/19/21 15:27:05          Doc 20-1     Pg. 27 of
                                                   EXHIBIT 3
                                                         33                                           UST 0019

Line # Description                                                   Debtor         US Trustee      Difference

           Do you owe any priority claims such as a priority tax,
           child support, or alimony - that are past due as of the
      35   filing date of your bankruptcy case? 11 U.S.C. § 507.          N               N
      36   Are you eligible to file a case under Chapter 13?              Y               Y
           Projected monthly plan payment if you were filing
           under Chapter 13                                          $     800.00   $      800.00 $          -
           Current multiplier for your district                          9.4%            9.4%     $          -
           Average monthly administrative expense if you were
           filing under Chapter 13                                   $      75.20 $         75.20 $         -
      37   Add all of the deductions for debt payment.               $   1,087.60 $        203.60 $      884.00
      38   Add all of the allowed deductions.                                                     $         -
38a        Copy line 24                                              $ 9,942.60     $    9,939.60 $        3.00
38b        Copy line 32                                              $    500.00    $      470.96 $       29.05
38c        Copy line 37                                              $ 1,087.60     $      203.60 $      884.00
38d        Total                                                     $ 11,530.20    $   10,614.16 $      916.05

    39 Calculate monthly disposable income for 60 months                                     $              -
39a    Copy line 4, adjusted current monthly income                  $ 11,186.67 $ 10,842.70 $           343.97
39b    Copy line 38,Total deductions                                 $ 11,530.20 $ 10,614.16 $           916.05
       Monthly disposable income. 11 U.S.C. § 707(b)(2).
39c    Subtract line 39b from line 39a                               $    (343.53) $    228.55 $    (572.08)
39d    Total. Multiply line 39c by 60                                $ (20,611.80) $ 13,712.80 $ (34,324.60)




                                                   EXHIBIT 3
Case 21-01607-LA7   Filed 08/19/21   Entered 08/19/21 15:27:05   Doc 20-1   Pg. 28 of
                                        33                                  UST 0020




             EXHIBIT 4
    Case 21-01607-LA7                   Filed 08/19/21            Entered 08/19/21 15:27:05                   Doc 20-1   Pg. 29 of
                                                              EXHIBIT 4
                                                                     33                                                  UST 0021

Morton 21-01607-LA7

Schedule I

Line #    Description                                                     Debtor         US Trustee     Difference
      2   List monthly gross wages, salary, and commissions *             $ 9,331.83     $ 9,331.83     $       -
      3   Estimate and list monthly overtime pay.                         $        -     $       -      $       -
      4   Calculate gross Income. Add line 2 + line 3.                    $ 9,331.83     $ 9,331.83     $       -
      5   List all payroll deductions:
     5a   Tax, Medicare, and Social Security deductions                   $ 1,614.17     $   1,614.17   $       -
     5b   Mandatory contributions for retirement plans                    $        -     $        -     $       -
     5c   Voluntary contributions for retirement plans                    $ 279.50       $        -     $    279.50
     5d   Required repayments of retirement fund loans                    $ 884.00       $        -     $    884.00
     5e   Insurance                                                       $ 587.17       $     598.04   $    (10.87)
     5f   Domestic support obligations                                    $        -     $        -     $       -
     5g   Union dues                                                      $        -     $        -     $       -
     5h   Other deductions. Specify: HSA account                          $      82.33   $      83.33   $     (1.00)
      6   Add the payroll deductions                                      $ 3,447.17     $   2,295.54   $ 1,151.63
      7   Calculate total monthly take-home pay. Subtract line 6 from line$ 4.5,884.66   $   7,036.29   $ (1,151.63)
      8   List all other income regularly received:
          Net income from rental property and from operating a
     8a   business profession, or farm                                    $        -     $        -     $       -
     8b   Interest and dividends                                          $        -     $        -     $       -
          Family support payments that you, a non-filing spouse, or a
     8c   dependent regularly receive                                     $        -     $        -     $       -
     8d   Unemployment compensation                                       $        -     $        -     $       -
     8e   Social Security                                                 $        -     $        -     $       -
     8f   Other government assistance that you regularly receive          $        -     $        -     $       -
     8g   Pension or retirement income                                    $        -     $        -     $       -
     8h   Other monthly income.                                           $        -     $        -     $       -
      9   Add all other income                                            $        -     $        -     $       -
     10   Calculate monthly income Add line 7 + line 9.                   $ 5,884.66     $   7,036.29   $ (1,151.63)
          State all other regular contributions to the expenses that you
     11   list in Schedule J.                                             $        -     $        -     $       -

        Add the amount in the last column of line 10 to the amount
     12 in line 11. The result is the combined monthly income.            $ 5,884.66 $       7,036.29 $ (1,151.63)

Schedule J      (Relevant Lines as UST does not take issue with Debtors' expenses)


    22c Monthly net income.                                          $ 5,873.00 $            5,873.00 $       -
    23a Copy line 12 (your combined monthly income) from Schedule I. $ 5,884.66 $            7,036.29 $ (1,151.63)
    23b Copy your monthly expenses from line 22c above.              $ 5,873.00 $            5,873.00 $       -
        Subtract your monthly expenses from your monthly income.
    23c The result is your monthly net income.                       $    11.66 $            1,163.29 $ (1,151.63)

     24 Do you expect an increase or decrease in your expenses within the year after you file this form?
          No


          *The Debtors stated their gross monthly income was
          $9331.83 on the Schedule I. The Debtor’s biweekly gross
          income is $4,400. Gross monthly income is calculated as
          follows: $4,400*26 pay periods = $114,400 gross annual
          income. $114,400/12 months= $9,533 gross monthly
          income. As such the Debtors understated their gross
          monthly income by $201.50.


                                                              EXHIBIT 4
Case 21-01607-LA7   Filed 08/19/21   Entered 08/19/21 15:27:05   Doc 20-1   Pg. 30 of
                                        33                                  UST 0022




          EXHIBIT 5
   Case 21-01607-LA7        Filed 08/19/21    Entered 08/19/21 15:27:05   Doc 20-1   Pg. 31 of
                                             EXHIBIT 5
                                                 33                                  UST 0023

Morton 21-01607

Current 401K Loan Repayments

            Biweekly    Monthly           Loan Pay
Loan        Repayment   Repayment         Off Date
        1         50.52 $        109.46      8/20/2021
        2         57.56 $        124.71       9/2/2022
        3        300.08 $        650.17      2/13/2023

Total            408.16 $        884.35




                                             EXHIBIT 5
  Case 21-01607-LA7        Filed 08/19/21    Entered 08/19/21 15:27:05        Doc 20-1   Pg. 32 of
                                            EXHIBIT 5
                                                33                                       UST 0024

Morton, 21-01607-LA7

Redirecting Current 401K Loan Repayments
to a 60-Month Plan upon Repayment of Loans

Payment Month/                              Total of
Number Year            Payment Amount       Payments      Notes
       1    Sep-21     $           109.46   $      109.46 Loan 1 Paid off 8/20/21
       2    Oct-21     $           109.46   $      218.92
       3    Nov-21     $           109.46   $      328.38
       4    Dec-21     $           109.46   $      437.84
       5     Jan-22    $           109.46   $      547.30
       6    Feb-22     $           109.46   $      656.76
       7    Mar-22     $           109.46   $      766.22
       8    Apr-22     $           109.46   $      875.68
       9    May-22     $           109.46   $      985.14
      10     Jun-22    $           109.46   $    1,094.60
      11      Jul-22   $           109.46   $    1,204.06
      12    Aug-22     $           109.46   $    1,313.52
      13    Sep-22     $           109.46   $    1,422.98
      14    Oct-22     $           234.17   $    1,657.15 Loan 2 Paid off 9/2/22
      15    Nov-22     $           234.17   $    1,891.33
      16    Dec-22     $           234.17   $    2,125.50
      17     Jan-23    $           234.17   $    2,359.67
      18    Feb-23     $           234.17   $    2,593.85
      19    Mar-23     $           884.35   $    3,478.19 Loan 3 Paid off 2/13/23
      20    Apr-23     $           884.35   $    4,362.54
      21    May-23     $           884.35   $    5,246.89
      22     Jun-23    $           884.35   $    6,131.23
      23      Jul-23   $           884.35   $    7,015.58
      24    Aug-23     $           884.35   $    7,899.93
      25    Sep-23     $           884.35   $    8,784.27
      26    Oct-23     $           884.35   $    9,668.62
      27    Nov-23     $           884.35   $   10,552.97
      28    Dec-23     $           884.35   $   11,437.31
      29     Jan-24    $           884.35   $   12,321.66
      30    Feb-24     $           884.35   $   13,206.01
      31    Mar-24     $           884.35   $   14,090.35
      32    Apr-24     $           884.35   $   14,974.70
      33    May-24     $           884.35   $   15,859.05
      34     Jun-24    $           884.35   $   16,743.39
      35      Jul-24   $           884.35   $   17,627.74
      36    Aug-24     $           884.35   $   18,512.09
      37    Sep-24     $           884.35   $   19,396.43
      38    Oct-24     $           884.35   $   20,280.78
      39    Nov-24     $           884.35   $   21,165.13

                                            EXHIBIT 5
  Case 21-01607-LA7        Filed 08/19/21     Entered 08/19/21 15:27:05   Doc 20-1   Pg. 33 of
                                             EXHIBIT 5
                                                 33                                  UST 0025

Morton, 21-01607-LA7

Redirecting Current 401K Loan Repayments
to a 60-Month Plan upon Repayment of Loans

Payment Month/                               Total of
Number Year            Payment Amount        Payments        Notes
      40    Dec-24     $            884.35   $   22,049.47
      41     Jan-25    $            884.35   $   22,933.82
      42    Feb-25     $            884.35   $   23,818.17
      43    Mar-25     $            884.35   $   24,702.51
      44    Apr-25     $            884.35   $   25,586.86
      45    May-25     $            884.35   $   26,471.21
      46     Jun-25    $            884.35   $   27,355.55
      47      Jul-25   $            884.35   $   28,239.90
      48    Aug-25     $            884.35   $   29,124.25
      49    Sep-25     $            884.35   $   30,008.59
      50    Oct-25     $            884.35   $   30,892.94
      51    Nov-25     $            884.35   $   31,777.29
      52    Dec-25     $            884.35   $   32,661.63
      53     Jan-26    $            884.35   $   33,545.98
      54    Feb-26     $            884.35   $   34,430.33
      55    Mar-26     $            884.35   $   35,314.67
      56    Apr-26     $            884.35   $   36,199.02
      57    May-26     $            884.35   $   37,083.37
      58     Jun-26    $            884.35   $   37,967.71
      59      Jul-26   $            884.35   $   38,852.06
      60    Aug-26     $            884.35   $   39,736.41

                        Total                $ 39,736.41
                       Less Chapter 13
                       Trustee Fees          $ 3,973.64
                       Less Counsel Fees     $ 3,000.00
                       Available for
                       Unsecured Creditos    $ 32,762.77
                       Schedule F Total      $ 80,385.00

                       Distribution               40.76%




                                             EXHIBIT 5
